FOURTH DIVISION
                              DILLARD, P. J.,
                          MERCIER and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                     April 27, 2022




In the Court of Appeals of Georgia
 A22A0314. BROOKS v. PALMER.

      DILLARD, Presiding Judge.

      Shantai Brooks appeals the trial court’s grant of Andrew Palmer’s motion to

dismiss her complaint against him, which alleged claims of false arrest, false

imprisonment, and excessive force.1 In doing so, Brooks contends the trial court erred

      1
        Other than referencing her false-imprisonment and excessive-force claims in
passing in the opening paragraph of her brief, Brooks does not mention—much less
make any legal arguments regarding—those claims. As a result, she has abandoned
any challenge to the trial court’s dismissal of those claims, and we will not address
them. See Grogan v. City of Dawsonville, 305 Ga. 79, 89 (4) n.7 (823 SE2d 763)
(2019) (explaining that this Court will not address potential issue or argument that
appellant did not raise on appeal); Farmer v. Dep’t of Corr., 346 Ga. App. 387, 394
(2) (816 SE2d 376) (2018) (“[M]ere conclusory statements are not the type of
meaningful argument contemplated by our rules.” (punctuation omitted)); Morton v.
Macatee, 345 Ga. App. 753, 757 (1) (a) (815 SE2d 117) (2018) (holding that
appellant abandoned this enumeration of error by “failing to provide a single citation
to authority as required by the rules of this Court); Reed v. City of Atlanta, 136 Ga.
App. 193, 194 (4) (220 SE2d 492) (1975) (holding that an enumeration of error is
in finding that Palmer (a police officer) was entitled to qualified immunity as to her

false-arrest claim, arguing that he lacked probable cause to arrest her. For the reasons

set forth infra, we affirm.

      Construing the complaint in the light most favorable to Brooks with all doubts

resolved in her favor,2 the record shows that on June 12, 2017, she entered a C&C

Beauty store to purchase two products. When Brooks was checking out, she realized

that she had a product she previously purchased from the store in her purse, and she

advised the cashier this product was “not useable.” The cashier then told the manager,

John Kim, about Brooks’s complaint, and according to Brooks, Kim was “rude,

disrespectful, and made accusatory statements” directed at her. At this point, Brooks

decided to leave the store without buying anything because of Kim’s behavior.

      Brooks returned to her vehicle, but after a few minutes, she realized that she

forgot to take the defective product back from the cashier, so she left her car running



neither argued nor briefed on appeal is considered abandoned); CT. APP. R. 25 (c) (2)
(“Any enumeration of error that is not supported in the brief by citation of authority
or argument may be deemed abandoned.”).
      2
        See Marshall v. McIntosh Cty., 327 Ga. App. 416, 416 (759 SE2d 269) (2014)
(“On appeal, we review de novo the trial court’s grant of a motion to dismiss a
complaint. We construe the complaint in the light most favorable to the plaintiff, with
all doubts resolved in her favor.” (citation omitted)).

                                           2
and went back inside the store to get it. When she did so, Kim gave her the product

back, but continued to be rude and disrespectful. In response, Brooks asked Kim for

his name and the store’s address, so she could report him to the Better Business

Bureau. But Kim refused to provide Brooks with any information, and instead called

911.3 Kim told the dispatcher, “[w]e have a customer here and she brought something

back [unintelligible]. [S]he don’t even have a receipt. I was wondering if you could

send an officer to resolve this problem.” Importantly, after Brooks returned to the

store, neither Kim nor anyone else associated with C&C Beauty asked her to leave.

      Eventually, Brooks left the store to turn her car engine off, and at the same time

she was walking back to her car, Palmer—the responding officer—arrived. Brooks

stopped Palmer and explained that she needed his help in getting certain information

from the store’s manager. Palmer then asked Brooks for identification, but she refused

to provide it. As a result, Palmer arrested Brooks for obstruction of an officer. And

according to Brooks, she was physically injured during the arrest and subsequently

suffered emotional distress.




      3
       According to Brooks, she was the one who initially wanted to call the police,
but because she had to go to her car to charge her phone, Kim made the call instead.

                                          3
      On December 9, 2019, Brooks filed a complaint against Palmer under 42 USC

§ 1983,4 alleging claims of false arrest, false imprisonment, and the use of excessive

force. Palmer answered the complaint, claiming to lack knowledge as to whether to

admit or deny the vast majority of the complaint’s allegations. In addition, Palmer

filed a motion to dismiss the complaint for failure to state a claim under OCGA § 9-

11-12 (b) (6),5 asserting, inter alia, that he was entitled to qualified immunity from




      4
         See 42 USC § 1983 (“Every person who, under color of any statute,
ordinance, regulation, custom, or usage, of any State . . . , subjects, or causes to be
subjected, any citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at law, suit in
equity, or other proper proceeding for redress . . . .”).
      5
         See OCGA § 9-11-12 (b) (6) (“Every defense, in law or fact, to a claim for
relief in any pleading, whether a claim, counterclaim, cross-claim, or third-party
claim, shall be asserted in the responsive pleading thereto if one is required, except
that [certain] defenses may, at the option of the pleader, be made by motion in
writing[,] [including][,] . . . .[f]ailure to state a claim upon which relief can be
granted.”); Austin v. Clark, 294 Ga. 773, 773-74 (755 SE2d 796) (2014) (considering
whether defendants were entitled to qualified immunity when they filed a OCGA §
9-11-12 (b) (6) motion to dismiss the complaint for failure to state a claim).

                                           4
Brooks’s claims. And following a hearing on the matter,6 the trial court granted

Palmer’s motion to dismiss the complaint on that basis. This appeal follows.

      In her sole claim of error, Brooks argues the trial court erred in finding that

Palmer was entitled to qualified immunity from her lawsuit under the circumstances

of this case. In doing so, she claims the court failed to construe the pleadings and all

reasonable inferences from those pleadings in her favor, thereby basing its ruling on

inferences and speculation with no factual basis. We disagree.

      When considering the question of whether the trial court erred in granting a

motion to dismiss based on qualified immunity, we are mindful that “[a] motion to

dismiss for failure to state a claim should not be granted unless it appears to a

certainty that the plaintiff would not be entitled to relief under any state of facts

which could be proved in support of his claim.”7 And if, within the framework of the

complaint, “evidence may be introduced which will sustain a grant of relief to the



      6
        The trial court’s order indicates that a hearing was held on Palmer’s motion
via Zoom, but the transcript of the hearing is not included in the record. Regardless,
given that this is an appeal from the grant of a motion to dismiss, we are limited to
considering the facts alleged in the complaint, and thus, the hearing transcript is not
necessary for the resolution of this appeal. See supra note 2.
      7
        Everson v. Dekalb Cty. Sch. Dist., 344 Ga. App. 665, 668 (2) (811 SE2d 9)
(2018) (punctuation omitted); accord Austin, 294 Ga. at 774 .

                                           5
plaintiff, the complaint is sufficient.”8 Importantly, the issue of immunity is “a

question of law and is reviewed de novo.”9

      The Supreme Court of Georgia has explained that the doctrine of official

immunity—also known as qualified immunity10—“offers public officers and

employees limited protection from suit in their personal capacity.”11 And this type of

immunity derives from a 1991 amendment to the Georgia Constitution, which

provides, in relevant part:

      Except as specifically provided by the General Assembly in a State Tort
      Claims Act, all officers and employees of the state or its departments
      and agencies may be subject to suit and may be liable for injuries and
      damages caused by the negligent performance of, or negligent failure to
      perform, their ministerial functions and may be liable for injuries and




      8
       Everson, 344 Ga. App. at 668-69 (2) (punctuation omitted); accord Austin,
294 Ga. at 775.
      9
          Atwater v. Tucker, 343 Ga. App. 301, 306 (1) (807 SE2d 56) (2017).
      10
        Although the terms “qualified immunity” and “official immunity” are used
interchangeably in Georgia caselaw, we have “adopted the use of the ‘qualified
immunity’ nomenclature to avoid confusion with the defense of sovereign immunity.”
Ware v. Jackson, 357 Ga. App. 470, 773 n.8 (848 SE2d 725) (2020).
      11
        Cameron v. Lang, 274 Ga. 122, 123 (1) (549 SE2d 341) (2001); accord
Cosby v. Lewis, 308 Ga. App. 668, 670 (1) (708 SE2d 585) (2011).

                                          6
      damages if they act with actual malice or with actual intent to cause
      injury in the performance of their official functions.12


Furthermore, our Supreme Court has explained that “[t]he doctrine of [qualified]

immunity, developed primarily in Georgia through [caselaw], provides that while a

public officer or employee may be personally liable for his negligent ministerial acts,

he may not be held liable for his discretionary acts unless such acts are wilful,

wanton, or outside the scope of his authority.”13 In this regard, a ministerial act is

“commonly one that is simple, absolute, and definite, arising under conditions

admitted or proved to exist, and requiring merely the execution of a specific duty.”14

On the other hand, a discretionary act “calls for the exercise of personal deliberation

and judgment, which in turn entails examining the facts, reaching reasoned




      12
           GA. CONST. Art. I, § II, Par. IX (d).
      13
        Austin, 294 Ga. at 774 (punctuation omitted & emphasis supplied); accord
Wyno v. Lowndes Cty., 305 Ga. 523, 526 (2) (824 SE2d 297) (2019).
      14
         Austin, 294 Ga. at 774 (punctuation omitted); accord Common Cause/Ga. v.
City of Atlanta, 279 Ga. 480, 482 (2) (614 SE2d 761) (2005).

                                             7
conclusions, and acting on them in a way not specifically directed.”15 With this

guiding analytical framework in mind, we turn to Brooks’s specific arguments.

      As previously noted, Brooks claims the trial court erred in finding that Palmer

was entitled to qualified immunity from her claims because he arrested her for

obstruction of an officer without probable cause—i.e., due to her refusal to produce

identification when there was nothing to suggest she had engaged in any criminal

activity. We disagree.

      The decision to effectuate a warrantless arrest “generally is a discretionary act

requiring personal judgment and deliberation on the part of the officer.”16 And

qualified immunity gives government officials performing discretionary functions

“complete protection from individual claims brought pursuant to 42 USC § 1983, if

their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.”17 Importantly, the Fourth Amendment



      15
        Austin, 294 Ga. at 774 (punctuation omitted); accord Common Cause/Ga.,
279 Ga. at 482 (2).
      16
       Reed v. DeKalb Cty., 264 Ga. App. 83, 86 (589 SE2d 584) (2003); accord
Touchton v. Bramble, 284 Ga. App. 164, 167 (2) (643 SE2d 541) (2007).
      17
        Atwater, 343 Ga. App. at 306 (1) (punctuation omitted); accord McKuhen v.
TransformHealthRX, Inc., 338 Ga. App. 354, 363 (2) (a) (790 SE2d 122) (2016).

                                           8
of the United States Constitution and Article I, Section I, Paragraph XIII of the

Georgia Constitution “both protect an individual’s right to be free of unreasonable

searches and seizures . . . .”18 And, of course, “[a]n arrest is a seizure of the person,

and the reasonableness of an arrest is determined by the presence or absence of

probable cause for the arrest.”19

      Moreover, as explained by our Supreme Court, “[w]hen considering whether

a police officer had probable cause to arrest, a court must evaluate whether the facts

and circumstances known to the police officer would have led a reasonable officer to

believe that the suspect probably had committed, was committing, or was about to

commit a crime.”20 Nevertheless, the appropriate inquiry for qualified immunity is



      18
           Kendrick v. State, 335 Ga. App. 766, 768 (782 SE2d 842) (2016); see U.S.
CONST. AMEND. IV (“The right of the people to be secure in their persons, houses,
papers, and effects, against unreasonable searches and seizures, shall not be violated
. . . .); GA. CONST. Art. 1, § 1, Par. 13 (same).
      19
         Patrick v. Andrews, 356 Ga. App. 801, 803 (1) (849 SE2d 241) (2020)
(punctuation omitted); accord Skop v. City of Atlanta, GA, 485 F3d 1130, 1137 (II)
(A) (11th Cir. 2007); see Moran v. State, 170 Ga. App. 837, 840 (1) (318 SE2d 716)
(1984) (“The Fourth Amendment’s proscription against unreasonable searches and
seizures governs all seizures of the person, including seizures that involve only a brief
detention short of traditional arrest.” (punctuation omitted)).
      20
          Caffee v. State, 303 Ga. 557, 561 (2) (814 SE2d 386) (2018); accord Mason
v. State, 353 Ga. App. 404, 408 (2) n.2 (837 SE2d 711) (2020).

                                           9
“not whether there was probable cause, but whether there was ‘arguable’ probable

cause to arrest.”21 And arguable probable cause exists if “a reasonable police officer,

knowing what [Palmer] knew, could have believed there was probable cause for the

warrantless arrest.”22 Further, even when an arresting officer “operates on a mistaken

belief that an arrest is appropriate, [qualified] immunity still applies.”23 Indeed, in the




       21
         Robinson v. MARTA, 334 Ga. App. 746, 748 (1) (780 SE2d 400) (2015)
(punctuation omitted & emphasis supplied); accord Means v. City of Atlanta Police
Dep’t, 262 Ga. App. 700, 705 (2) (586 SE2d 373) (2003); see Patrick, 356 Ga. App.
at 803 (1) (“An arrest without probable cause is unconstitutional, but officers who
make such an arrest are entitled to qualified immunity if there was arguable probable
cause for the arrest.” (punctuation omitted)).
       22
         Patrick, 356 Ga. App. at 803 (1) (punctuation omitted); see Robinson, 334
Ga. App. at 748 (1) (explaining that when determining whether an officer had
arguable probable cause for an arrest, “we must determine whether reasonable
officers in the same circumstances and possessing the same knowledge as [the
defendant] could have believed that probable cause existed to arrest” (punctuation
omitted)); Stephens v. Zimmerman, 333 Ga. App. 586, 594 (2) (774 SE2d 811) (2015)
(physical precedent only as to Div. 1) (explaining that, in considering whether
arguable probable cause exists, “we must determine whether reasonable officers in
the same circumstances and possessing the same knowledge as the [defendant] could
have believed that probable cause existed to arrest” (punctuation omitted)).
       23
         Reed, 264 Ga. App. at 86; accord McClendon v. Harper, 349 Ga. App. 581,
588 (1) (a) (ii) (826 SE2d 412) (2019); Touchton, 284 Ga. App. at 167 (2).

                                            10
absence of malice or intent to injure, “no liability attaches to the officer’s exercise of

his lawful discretion even when the decision to effectuate the arrest is flawed.”24

      Here, Palmer arrested Brooks for misdemeanor obstruction of an officer for

failing to comply with his request for identification. OCGA § 16-10-24 (a), which

criminalizes that offense, provides: “Except as otherwise provided in subsection (b)

of this Code section, a person who knowingly and willfully obstructs or hinders any

law enforcement officer . . . in the lawful discharge of his or her official duties shall

be guilty of a misdemeanor.”25 Significantly, a police officer is not discharging his

lawful duties when “he arrests an individual without reasonable or probable cause.”26


      24
         Reed, 264 Ga. App. at 86; accord Touchton, 284 Ga. App. at 167-68 (2); see
Selvy v. Morrison, 292 Ga. App. 702, 704 (665 SE2d 401) (2008) (“[T]he making of
a warrantless arrest for conduct occurring in an officer’s presence is a discretionary
act that will not give rise to personal liability unless the officer acted with actual
malice or actual intent to cause injury.”).
      25
         See Carter v. State, 222 Ga. App. 397, 398 (2) (474 SE2d 228) (1996)
(explaining that the necessary elements of obstructing a police officer are that the act
constituting obstruction was knowing and wilful and that the officer was lawfully
discharging his official duties).
      26
         Wagner v. State, 206 Ga. App. 180, 182 (424 SE2d 861) (1992) (punctuation
omitted); see Glenn v. State, 310 Ga. 11, 25 (1) (c) (849 SE2d 409) (2020) (“It is
well-settled that detaining or arresting a person without authority to do so under the
law does not constitute the lawful discharge of the duties of a law enforcement
officer, and, therefore, one who resists an unlawful arrest or detention does not
commit the offense of obstruction.”); Bacon v. State, 347 Ga. App. 689, 690 (820

                                           11
      In claiming to be entitled to qualified immunity, Palmer contends Brooks’s

failure to comply with his request for identification obstructed his attempt to

“investigate the 911 call[,]” which involved her. But Palmer has not argued that

attempting to return merchandise without a receipt is, without more, a crime. To the

contrary, Palmer acknowledges that Brooks was not “involved in any criminal or

unlawful activity that led to the 911 call.” Nevertheless, Palmer maintains that, when

he arrived at the scene, he knew only that “an emergency call had been placed

implicating potential crime.” But he does not identify any particular emergency or

specify the potential crime at issue, and—construing the allegations of Brooks’s

complaint in her favor—Kim never suggested to the 911 operator that there was an

emergency or expressed any concern about potential criminal conduct.27 Moreover,

Palmer does not identify any other source of information regarding the situation

besides the 911 operator. Simply put, when he arrived at the store, Palmer knew he

was there only to help resolve a non-violent, civil dispute between Kim and Brooks


SE2d 503) (2018) (“A police officer is not discharging his lawful duties when he is
making an unlawful arrest, and a person who resists an unlawful arrest does not
hinder the officer in the lawful discharge of his official duties.”).
      27
         Although we construe the factual allegations in Brooks’s favor, her
complaint accurately depicts the audio recording of the 911 call, and Palmer does not
dispute her description of the call. See supra note 2.

                                         12
over her attempt to return merchandise, and it is unclear why law enforcement needed

to be involved in such a dispute at all.

      Under these circumstances, Palmer’s interaction with Brooks—prior to her

arrest—was a so called first-tier encounter between a police officer and a citizen in

which “police may approach citizens, ask for identification . . . and otherwise freely

question the citizen without any basis or belief of criminal activity so long as the

police do not detain the citizen or convey the message that the citizen may not

leave.”28 Furthermore, a mere refusal to identify oneself to a police officer is “not a

crime.”29 Indeed, it is well settled that a citizen’s ability to walk away from or

      28
         Brown v. GeorgiaCarry.org, Inc., 331 Ga. App. 890, 896 (770 SE2d 56)
(2015) (punctuation omitted & emphasis supplied); accord State v. Copeland, 310
Ga. 345, 351 (2) (b) (850 SE2d 736) (2020); see Ewumi v. State, 315 Ga. App. 656,
658 (727 SE2d 257) (2012) (“The Supreme Court of the United States has construed
the Fourth Amendment to the United States Constitution so as to set forth three tiers
of police-citizen encounters. These encounters involve “(1) communication between
police and citizens involving no coercion or detention, (2) brief seizures that must be
supported by reasonable suspicion, and (3) full-scale arrests that must be supported
by probable cause.” (punctuation omitted & emphasis supplied)).
      29
          Wagner, 206 Ga. App. at 182; see In the Interest of C. B., 353 Ga. App. 383,
386 (837 SE2d 544) (2020) (“[T]he mere refusal to identify oneself to an officer in
a first-tier encounter is not a crime and cannot establish reasonable suspicion of
crime.”); Clark v. State, 243 Ga. App. 362, 365 (1) (532 SE2d 481) (2000) (noting
that, while refusal to identify oneself to a police officer is not a crime, one may
commit obstruction when, unlike here, he does so willfully and it hinders an officer’s
criminal investigation).

                                           13
otherwise avoid a police officer is “the touchstone of [a first tier] encounter.”30 In

fact, “even running from police during a first-tier encounter is wholly permissible.”31

Simply put, Georgia law does not authorize law enforcement officers to “request

identification from citizens for no reason and charge them with obstruction if they fail

to comply.”32 So, while Palmer had every right to request Brooks’s identification in

their first-tier encounter, Brooks also had the right to refuse his request or even walk

away from that encounter. Thus, because Palmer had no reason to believe Brooks (or

anyone else) had been involved in any potential criminal activity, he lacked probable

cause, arguable or otherwise, to arrest Brooks for obstruction based solely on her

refusal to identify herself.33


       30
        Brown, 331 Ga. App. at 896 (punctuation omitted); accord Black v. State,
281 Ga. App. 40, 46 (10 (635 SE2d 568) (2006).
       31
        Brown, 331 Ga. App. at 896 (punctuation omitted); accord Johnson v. State,
343 Ga. App. 310, 313 (807 SE2d 101) (2017); Black, 281 Ga. App. at 46 (1).
       32
            Brown, 331 Ga. App. at 896 (punctuation omitted).
       33
          See Galindo-Eriza v. State, 306 Ga. App. 19, 25 (1) (701 SE2d 516) (2010)
(holding that, by exercising their right to leave a first-tier encounter with police, the
suspects did not, as a matter of law or fact, hinder or obstruct the officers’ lawful
discharge of their duties); Black, 281 Ga. App. at 44 (1) (“Even running from police
during a first-tier encounter is wholly permissible.”); Johnson, 343 Ga. App. at 313
(“[B]ecause [the plaintiff] had the right to leave the first-tier encounter, his exercise
of that right, even if accomplished by running, cannot constitute obstruction.”); see

                                           14
      Nevertheless, this does not end our inquiry into whether Palmer is entitled to

qualified immunity from Brooks’s claims. Indeed, Brooks must also show that Palmer

acted with actual malice and an intent to injure her when effectuating her unlawful

arrest.34 And in Georgia, malice consists of “personal spite or in a general disregard

of the right consideration of mankind, directed by chance against the individual

injured.”35 And in the absence of malice or intent to injure, “no liability attaches to

the officer’s exercise of his lawful discretion even when the decision to effectuate the

arrest is flawed.”36

      In this case, Brooks does not mention, much less present, a cognizable legal

argument that Palmer acted with actual malice or a willful intent to harm her when

he arrested her. As a result, she has abandoned any argument in this regard.37


supra notes 26 and 29-32 & accompanying text.
      34
           See supra notes 12 & 24 and accompanying text.
      35
           OCGA § 51-7-2.
      36
         Reed, 264 Ga. App. at 86; accord Wilson v. Cromer, 356 Ga. App. 763, 766
(1) (847 SE2d 213) (2020); McClendon, 349 Ga. App. at 588 (1) (a) (ii); Touchton,
284 Ga. App. at 167-68 (2); see Selvy, 292 Ga. App. at 704 (“[T]he making of a
warrantless arrest for conduct occurring in an officer’s presence is a discretionary act
that will not give rise to personal liability unless the officer acted with actual malice
or actual intent to cause injury.”).
      37
           See supra note 1.

                                           15
Additionally, in her brief in opposition to Palmer’s motion to dismiss, Brooks also did

not acknowledge the malice requirement for defeating Palmer’s qualified-immunity

claim, much less argue that when he arrested her, Palmer was acting with malice or

the intent to harm her. Suffice it to say, Brooks cannot raise an argument for the first

time on appeal after failing to do so before the trial court.38 As a result, Brooks has

not provided this Court with any purported error regarding the malice requirement for

us to review.

      For all these reasons, we affirm the trial court’s grant of Palmer’s motion to

dismiss Brooks’s complaint.

      Judgment affirmed. Mercier and Markle, JJ., concur.




      38
          See Pfeiffer v. Ga. Dep’t of Transp., 275 Ga. 827, 829 (2) (573 SE2d 389)
(2002) (“[O]ur appellate courts are courts for the correction of errors of law
committed in the trial court. Routinely, this Court refuses to review issues not raised
in the trial court.” (citation omitted)); OVIP, Inc. v. Blockbuster Textiles, LLC, 289
Ga. App. 276, 278 (1) (656 SE2d 907) (2008) (“[I]ssues presented for the first time
on appeal furnish nothing for us to review, for this is a court for correction of errors
of law committed by the trial court where proper exception is taken. One may not
abandon an issue in the trial court and on appeal raise questions or issues neither
raised nor ruled on below.” (punctuation omitted)).

                                          16